PER CURIAM.
We allowed review in this case to consider the issue whether the defendant had immunity as a “complying employer” under ORS 656.017, as discussed in the last paragraph of the opinion of the Court of Appeals. 46 Or App 263 at 268-269. This issue was first raised by the plaintiff in his Reply Brief on appeal. Moreover, the issue was neither raised, presented, discussed nor considered in the trial court. Therefore, there is little evidence on this issue in the record. For these reasons, we now view the petition as improvidently granted. Day v. SAIF, 288 Or 77, 602 P2d 258 (1979); Fitch v. Public Welfare Div., 279 Or 297, 567 P2d 117 (1977).
Petition dismissed as improvidently granted.